





Exhibit 10.1




















FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT
AMONG
JONES LANG LASALLE INCOME PROPERTY TRUST, INC.,
JLLIPT HOLDINGS LP
AND
LASALLE INVESTMENT MANAGEMENT, INC.
























    




--------------------------------------------------------------------------------






TABLE OF CONTENTS
1.
 
Definitions
 
1
2.
 
Appointment
 
9
3.
 
Duties of the Advisor
 
9
4.
 
Authority of the Advisor
 
13
5.
 
Sub-Advisors
 
14
6.
 
Bank Accounts
 
14
7.
 
Records; Access
 
14
8.
 
Limitations on Activities
 
14
9.
 
Relationship with Directors
 
15
10.
 
Advisory Fee
 
15
11.
 
Expenses
 
17
12.
 
Other Services
 
19
13.
 
Reimbursement to the Advisor
 
20
14.
 
Other Activities of the Advisor
 
20
15.
 
Relationship of the Parties
 
21
16.
 
Term of Agreement
 
21
17.
 
Termination by the Parties
 
21
18.
 
Assignment to an Affiliate
 
21
19.
 
Payments to and Duties of Advisor Upon Termination
 
21
20.
 
Indemnification by the Company and the Operating Partnership
 
22
21.
 
Indemnification by Advisor
 
22
22.
 
Non-Solicitation
 
22
23.
 
Miscellaneous
 
23








--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT
THIS FOURTH AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated as
of October 16, 2019 (the “Effective Date”), is by and among Jones Lang LaSalle
Income Property Trust, Inc., a Maryland corporation (the “Company”), JLLIPT
Holdings LP, a Delaware limited partnership (the “Operating Partnership”) and
LaSalle Investment Management, Inc., a Maryland corporation (the “Advisor” and
together with the Company and the Operating Partnership, the “Parties”).
Capitalized terms used herein shall have the meanings ascribed to them in
Section 1 below.


W I T N E S S E T H


WHEREAS, the Company, the Operating Partnership and the Advisor entered into
that certain Third Amended and Restated Advisory Agreement, dated April 1, 2018
(the “Third Amended and Restated Advisory Agreement”), the term of which was
initially renewed on May 8, 2018 for a one-year term expiring on June 5, 2019
and further renewed on May 7, 2019 for an additional one-year term expiring on
June 5, 2020; and


WHEREAS, the Parties now desire to amend and restate the Third Amended and
Restated Advisory Agreement pursuant to the terms hereof.


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the Parties agree as follows:
1.
DEFINITIONS.

As used in this Agreement, the following terms have the definitions hereinafter
indicated:
Acquisition Expenses. Any and all expenses incurred by the Company, the
Operating Partnership, the Advisor, or any of their Affiliates in connection
with the selection, acquisition, origination, making or development of any
Investments, whether or not acquired, including, without limitation, legal fees
and expenses, travel and communications expenses, costs of appraisals,
nonrefundable option payments on property not acquired, accounting fees and
expenses, title insurance premiums, and the costs of performing due diligence.
Advisor. LaSalle Investment Management, Inc., a Maryland corporation, any
successor advisor to the Company, the Operating Partnership or any Person to
which LaSalle Investment Management, Inc. or any successor advisor subcontracts
substantially all of its functions. Notwithstanding the foregoing, a Person
hired or retained by LaSalle Investment Management, Inc. to perform sub-advisory
or property management and related services for the Company or the Operating
Partnership that is not hired or retained to perform substantially all of the
functions of LaSalle Investment Management, Inc. with respect to the Company or
the Operating Partnership as a whole shall not be deemed to be an Advisor.


Advisory Fee. The fee payable to the Advisor pursuant to Section 10.


Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, 10.0% or more
of the outstanding voting securities of such other Person; (ii) any Person 10.0%
or more of whose outstanding voting securities are directly or indirectly owned,
controlled or held, with the power to vote, by such other Person; (iii) any
Person directly or indirectly


1

--------------------------------------------------------------------------------





controlling, controlled by or under common control with such other Person;
(iv) any executive officer, director, trustee or general partner of such other
Person; and (v) any legal entity for which such Person acts as an executive
officer, director, trustee or general partner.
Affiliated Director. A Director who is also a director, manager, officer or
employee of the Advisor or an Affiliate of the Advisor or any corporate parent
of an Affiliate.


Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Investments before deducting depreciation, bad debts or other non-cash reserves,
computed by taking the average of such values at the end of each month during
such period.
Board. The board of directors of the Company, as of any particular time.
Business Day. Any day on which the New York Stock Exchange is open for
unrestricted trading.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor in connection with performing its duties hereunder.
Class A NAV. The portion of the NAV allocable to Class A Shares, calculated
pursuant to the Valuation Guidelines.
Class A Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class A.
Class A Share NAV. The portion of the Company Separate NAV allocable to Class A
Shares, calculated pursuant to the Valuation Guidelines.
Class A Stockholders. The registered holders of the Class A Shares.
Class A Unit NAV. The portion of the Operating Partnership NAV allocable to
Class A Units, calculated pursuant to the Valuation Guidelines.
Class A Unitholders. The holders of the Class A Units.
Class A Unit. A Unit entitling the holder thereof to the rights of a holder of
Class A Units as provided in the Operating Partnership Agreement.
Class A-I NAV. The portion of the NAV allocable to Class A-I Shares, calculated
pursuant to the Valuation Guidelines.


Class A-I Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class A-I.


2



--------------------------------------------------------------------------------







Class A-I Share NAV. The portion of the Company Separate NAV allocable to Class
A-I Shares, calculated pursuant to the Valuation Guidelines.


Class A-I Stockholders. The registered holders of the Class A-I Shares.


Class A-I Unit NAV. The portion of the Operating Partnership NAV allocable to
Class A-I Units, calculated pursuant to the Valuation Guidelines.
Class A-I Unitholders. The holders of the Class A-I Units.
Class A-I Unit. A Unit entitling the holder thereof to the rights of a holder of
Class A-I Units as provided in the Operating Partnership Agreement.
Class D NAV. The portion of the NAV allocable to Class D Shares, calculated
pursuant to the Valuation Guidelines.
Class D Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class D.
Class D Share NAV. The portion of the Company Separate NAV allocable to Class D
Shares, calculated pursuant to the Valuation Guidelines.
Class D Stockholders. The registered holders of the Class D Shares.


Class D Unit NAV. The portion of the Operating Partnership NAV allocable to
Class D Units, calculated pursuant to the Valuation Guidelines.
Class D Unitholders. The holders of the Class D Units.
Class D Unit. A Unit entitling the holder thereof to the rights of a holder of
Class D Units as provided in the Operating Partnership Agreement.
Class M NAV. The portion of the NAV allocable to Class M Shares, calculated
pursuant to the Valuation Guidelines.


Class M Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class M.


Class M Share NAV. The portion of the Company Separate NAV allocable to Class M
Shares, calculated pursuant to the Valuation Guidelines.
Class M Stockholders. The registered holders of the Class M Shares.


Class M Unit NAV. The portion of the Operating Partnership NAV allocable to
Class M Units, calculated pursuant to the Valuation Guidelines.
Class M Unitholders. The holders of the Class M Units.


3



--------------------------------------------------------------------------------





Class M Unit. A Unit entitling the holder thereof to the rights of a holder of
Class M Units as provided in the Operating Partnership Agreement.
Class M-I NAV. The portion of the NAV allocable to Class M-I Shares, calculated
pursuant to the Valuation Guidelines.


Class M-I Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class M-I.


Class M-I Share NAV. The portion of the Company Separate NAV allocable to Class
M-I Shares, calculated pursuant to the Valuation Guidelines.
Class M-I Stockholders. The registered holders of the Class M-I Shares.


Class M-I Unit NAV. The portion of the Operating Partnership NAV allocable to
Class M-I Units, calculated pursuant to the Valuation Guidelines.
Class M-I Unitholders. The holders of the Class M-I Units.
Class M-I Unit. A Unit entitling the holder thereof to the rights of a holder of
Class M-I Units as provided in the Operating Partnership Agreement.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.


Company. Company shall have the meaning set forth in the preamble of this
Agreement.


Company Separate Annual Total Return. As further described in Section 10, a
portion of the investment return provided to Stockholders, which shall be
calculated independently for the Class A Shares, the Class D Shares, the Class
A-I Shares, the Class M-I Shares and the Class M Shares, and shall be equal to,
for all such Shares outstanding during the calendar year (or such other
applicable period), (i) Distributions declared and accrued per Class A Share,
Class D Share, Class A-I Share, Class M-I Share or Class M Share over the
calendar year (or such other applicable period), but only to the extent such
Distributions are Company Separate Distributions, plus (ii) any change in
Class A Share NAV per Class A Share, Class A-I Share NAV per Class A-I Share,
Class D Share NAV per Class D Share, Class M-I Share NAV per Class M-I Share or
Class M Share NAV per Class M Share over the calendar year (or such other
applicable period).
Company Separate Distributions. Distributions made by the Company other than
Distributions of proceeds received by the Company from the Operating
Partnership, the Company’s disposition of Units or other interests in the
Operating Partnership or otherwise attributable to the Company’s ownership of
Units or other interests in the Operating Partnership; provided, however, that
Company Separate Distributions shall include Distributions made by the Company
to the extent such Distributions are proceeds from the disposition of Units at a
price in excess of the NAV of such Units.
Company Separate NAV. The NAV of the Company other than any NAV attributable to
the Company’s ownership of Units or any other interest in the Operating
Partnership.


4



--------------------------------------------------------------------------------







Dealer Manager. LaSalle Investment Management Distributors, LLC, or such other
Person or entity selected by the Board to act as the dealer manager for an
Offering.


Dealer Manager Fee. The dealer manager fee payable to the Dealer Manager for
serving as dealer manager for an Offering as described in the Prospectus or
Private Placement Memorandum for such Offering.


Director. A member of the Board.


Distributions. Any distributions of money or other property by the Operating
Partnership or Company, as applicable, to owners of Units or Shares, as
applicable, including distributions that may constitute a return of capital for
federal income tax purposes.
DST Organizational and Offering Expenses. Any and all cumulative costs and
expenses incurred by and to be paid from the assets of the Company or any of its
subsidiaries, including amounts reimbursable to the Advisor and its Affiliates
pursuant and subject to Section 11(b)(ii) hereof, in connection with the
formation and qualification of any private offerings of Delaware statutory trust
beneficial interests in DST Properties conducted by the Company or any of its
subsidiaries and the subsequent marketing and distribution of such securities,
including, without limitation, the following: total underwriting and brokerage
discounts and commissions (including fees of the underwriters' attorneys), any
expense allowance granted by the Company or its subsidiaries to the underwriter
(which may include a dealer manager) or any reimbursement of expenses of the
underwriter by the Company or its subsidiaries, expenses for printing,
engraving, mailing and distributing costs, salaries of employees while engaged
in sales activity, telephone and other telecommunications costs, all advertising
and marketing expenses (including the costs related to investor and
broker-dealer sales meetings), charges of transfer agents, registrars, trustees,
escrow holders, depositories, experts, fees, expenses and taxes related to the
qualification of the sale of the securities under federal and state laws,
including accountants' and attorneys’ fees.
DST Properties. Real properties that meet the following criteria: (i) Delaware
statutory trust beneficial interests in such properties have been sold by the
Company or any Affiliate or subsidiary of the Company to third-party investors
and (ii) such properties are being leased by the Company or any Affiliate from
the Delaware statutory trust.


Effective Date. Effective Date shall have the meaning set forth in the Preamble.


Excess Amount. Excess Amount shall have the meaning set forth in Section 13.


Expense Year. Expense Year shall have the meaning set forth in Section 13.


Fixed Component. The non-variable component of the Advisory Fee as described in
Section 10(b).


GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.


Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Public Offerings, without deduction for Selling
Commissions, volume discounts, any due


5



--------------------------------------------------------------------------------





diligence expense reimbursement or Organizational and Offering Expenses. For the
purpose of computing Gross Proceeds from the sale of any Shares in a Public
Offering, the purchase price of any Share for which reduced Selling Commissions
are paid to the Dealer Manager or a Participating Broker-Dealer (where net
proceeds to the Company are not reduced) shall be deemed to be the full amount
of the offering price per such Share pursuant to the Prospectus for such Public
Offering without reduction.


Indemnitee. Indemnitee and Indemnitees shall have the meaning set forth in
Section 20 herein.


Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.
Independent Valuation Advisor. A firm that is (i) engaged to a substantial
degree in the business of conducting appraisals on commercial real estate
properties, (ii) not Affiliated with the Advisor and (iii) engaged by the
Company with the approval of the Board to appraise the Real Properties pursuant
to the Valuation Guidelines.
Investment Company Act. The Investment Company Act of 1940, as amended.
Investment Guidelines. The investment guidelines adopted by the Board, as
amended from time to time, pursuant to which the Advisor has discretion to
acquire and dispose of Investments for the Company without the prior approval of
the Board.
Investments. Any investments by the Company or the Operating Partnership in Real
Property and Real Estate Related Assets.
Joint Ventures. The joint venture or partnership arrangements (other than with
the Operating Partnership and including in the form of limited liability
companies) in which the Company or any of its subsidiaries is a co-venturer,
general partner, limited partner or otherwise, which are established to acquire
Real Properties.
Loans. Any indebtedness or obligations in respect of borrowed money or evidenced
by bonds, notes, debentures, deeds of trust, letters of credit or similar
instruments, including mortgages and mezzanine loans.
NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association on
May 7, 2007, as may be amended from time to time.
NAV. Net asset value, calculated pursuant to the Valuation Guidelines.
Net Income. For any period, the Company’s total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company’s assets.
Offering. A Private Placement or Public Offering.
OP Annual Total Return. As further described in Section 10, the investment
return provided to Unitholders, which shall be calculated independently for the
Class A Units, the Class D Units, the Class A-I Units, the Class M-I Units and
the Class M Units, and shall be equal to, for all such Units outstanding during
the calendar year (or such other applicable period), (i) Distributions declared
and accrued per Class


6



--------------------------------------------------------------------------------





A Unit, Class D Unit, Class A-I Unit, Class M-I Unit or Class M Unit over the
calendar year (or such other applicable period) plus (ii) any change in Class A
Unit NAV per Class A Unit, Class A-I Unit NAV per Class A-I Unit, Class D Unit
NAV per Class D Unit, Class M-I Unit NAV per Class M-I Unit or Class M Unit NAV
per Class M Unit over the calendar year (or such other applicable period).
Operating Partnership. Operating Partnership shall have the meaning set forth in
the preamble of this Agreement.
Operating Partnership Agreement. The Limited Partnership Agreement of the
Operating Partnership, as amended from time to time.
Operating Partnership NAV. The NAV of the Operating Partnership.
Organizational and Offering Expenses. All expenses incurred by or on behalf of
the Company in connection with the preparation, qualification and registration
of an Offering, and the subsequent offering and distribution of Shares, whether
incurred before or after the date of this Agreement, which may include but are
not limited to: total underwriting and brokerage discounts and commissions
including fees of the underwriters’ attorneys; expenses for printing, engraving
and mailing; salaries of employees while engaged in sales activity; telephone
and other telecommunications costs; all advertising and marketing expenses
(including the costs related to investor and broker-dealer sales meetings);
charges of transfer agents, registrars, trustees, escrow holders, depositories
and experts; and fees, expenses and taxes related to the filing, registration
and qualification of the sale of the Shares under federal and state laws,
including accountants’ and attorneys’ fees and expenses.
Participating Broker-Dealers. Broker-dealers who are members of the Financial
Industry Regulatory Authority, Inc., or that are exempt from broker-dealer
registration, and who, in either case, have executed participating broker-dealer
or other agreements with the Dealer Manager to sell Shares in an Offering.
Performance Component. The variable component of the Advisory Fee as described
in Section 10(b).
Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.
Primary Offering. The portion of an Offering other than the Shares offered
pursuant to the Company’s distribution reinvestment plan.
Priority Return Percentage. Priority Return Percentage has the meaning set forth
in Section 10(c).
Private Placement. An unregistered sale of Shares pursuant to an applicable
exemption from the registration requirements of the Securities Act and state
securities laws.
Private Placement Memorandum. A memorandum utilized for the purpose of offering
and selling Shares in a Private Placement.
Prospectus. A “Prospectus” under Section 2(10) of the Securities Act, including
a preliminary Prospectus, an offering circular as described in Rule 253 of the
General Rules and Regulations under the Securities Act or, in the case of an
intrastate offering, any document by whatever name known, utilized for the
purpose of offering and selling securities to the public in a Public Offering.


7



--------------------------------------------------------------------------------





Public Offering. The public offering of Shares pursuant to a Prospectus.
Real Estate Related Assets. Any investments (other than investments in Real
Property), directly or indirectly, by the Company or Operating Partnership, as
the case may be, in interests related to real property of whatever nature,
including, but not limited to (i) mortgage, mezzanine, bridge and other loans on
Real Property, (ii) equity securities or interests in corporations, limited
liability companies, partnerships and other joint ventures having an equity
interest in real property, real estate investment trusts, ground leases,
tenant-in-common interests, participating mortgages, convertible mortgages or
other debt instruments convertible into equity interests in real property by the
terms thereof, options to purchase real estate, real property
purchase-an-leaseback transactions and other transactions and investments with
respect to real estate, and (iii) debt securities such as collateralized
mortgage backed securities, commercial mortgages and other debt securities.


Real Property. Real property owned from time to time by the Company, the
Operating Partnership or a subsidiary thereof, either directly or through Joint
Ventures, which consists of (i) land only, (ii) land, including the buildings
located thereon, (iii) buildings only or (iv) such investments the Board and the
Advisor mutually designate as Real Property to the extent such investments could
be classified as Real Property. DST Properties shall also be deemed Real
Property for purposes of this definition.


Registration Statement. A registration statement on Form S-11, as may be amended
from time to time, of the Company filed with the Securities and Exchange
Commission related to the registration of Shares for a Public Offering.


REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.


Related Party. With respect to any Person, any other Person whose ownership of
Shares would be attributed to the first such Person under Code Section 544 (as
modified by Code Section 856(h)(1)(B)).


Securities Act. The Securities Act of 1933, as amended.


Selling Commission. That percentage of Gross Proceeds from the sale of Shares in
an Offering payable to the Dealer Manager and reallowable to Participating
Broker-Dealers with respect to Shares sold by them as described in the
Prospectus or Private Placement Memorandum for such Offering.


Shares. The Class A Shares, Class D Shares, Class A-I Shares, Class M-I Shares
and Class M Shares.


Stockholders. The Class A Stockholders, Class D Stockholders, Class A-I
Stockholders, Class M-I Stockholders and Class M Stockholders.


Sub-Advisor. Sub-Advisor and Sub-Advisors shall have the meaning set forth in
Section 5.


Termination Date. The date of termination of this Agreement or expiration of
this Agreement in the event this Agreement is not renewed for an additional
term.




8



--------------------------------------------------------------------------------





Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or its business, including the Advisory Fee, but excluding
(i) the expenses of raising capital such as Organizational and Offering
Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and taxes
incurred in connection with the issuance, distribution, transfer and
registration of securities, (ii) interest payments, (iii) taxes, (iv) non-cash
expenditures such as depreciation, amortization and bad debt reserves,
(v) incentive fees paid in compliance with the NASAA REIT Guidelines; (vi)
acquisition fees and Acquisition Expenses, (vii) real estate commissions on the
sale of Real Property, and (viii) other fees and expenses connected with the
acquisition, disposition, management and ownership of real estate interests,
mortgages or other property (including the costs of foreclosure, insurance
premiums, legal services, maintenance, repair, and improvement of property). The
definition of “Total Operating Expenses” set forth above is intended to
encompass only those expenses which are required to be treated as Total
Operating Expenses under the NASAA REIT Guidelines. As a result, and
notwithstanding the definition set forth above, any expense of the Company which
is not part of Total Operating Expenses under the NASAA REIT Guidelines shall
not be treated as part of Total Operating Expenses for purposes hereof.


Unit. A unit of limited partnership interest in the Operating Partnership. The
Units are comprised of Class A Units, Class D Units, Class A-I Units, Class M-I
Units and Class M Units.
Unitholders. The Class A Unitholders, Class D Unitholders, Class A-I
Unitholders, Class M-I Unitholders and Class M Unitholders.


2%/25% Guidelines. 2%/25% Guidelines shall have the meaning set forth in
Section 13.


Valuation Guidelines. The valuation guidelines adopted by the Board, as amended
from time to time.
2.
APPOINTMENT.

The Company and the Operating Partnership hereby appoint the Advisor to serve as
their advisor on the terms and conditions set forth in this Agreement, and the
Advisor hereby accepts such appointment.
3.
DUTIES OF THE ADVISOR.

The Advisor undertakes to use its commercially reasonable efforts to manage the
day-to-day operations of the Company’s business and the Operating Partnership’s
business, present to the Company and the Operating Partnership potential
investment opportunities and provide the Company and the Operating Partnership
with a continuing and suitable investment program consistent with the investment
objectives and policies of the Company as determined and adopted from time to
time by the Board. In performance of this undertaking, subject to the
supervision of the Board and consistent with the provisions of the Articles of
Incorporation, Bylaws and the Operating Partnership Agreement, the Advisor
shall, either directly or indirectly by engaging an Affiliate or a third party:
(a)    serve as the Company’s and the Operating Partnership’s investment and
financial advisor and provide research and economic and statistical data in
connection with the Company’s and the Operating Partnership’s Investments and
investment policies;


9



--------------------------------------------------------------------------------





(b)    provide the daily management for the Company and the Operating
Partnership and perform and supervise the various administrative functions
reasonably necessary for the management of the Company, including the collection
of revenues and the payment of the Company’s debts and obligations; maintenance
of appropriate computer services to perform such administrative functions;
maintaining the Company’s books and records; and organizing meetings of the
Board and the Operating Partnership;
(c)    recommend to the Company and the Operating Partnership the proper
allocation of the Company’s Investments between (i) Real Property, (ii) Real
Estate Related Assets, and (iii) cash and cash equivalents and other short-term
investments;
(d)     consult with the officers and Directors of the Company and assist the
Directors in the formulation and implementation of the Company’s financial,
investment, valuation and other policies;
(e)    subject to the provisions of Section 4 hereof, (i) to the extent within
the Advisor’s authority as set forth in the Investment Guidelines, identify,
analyze and complete acquisitions and dispositions of Investments; (ii) to the
extent outside the Advisor’s authority as set forth in the Investment
Guidelines, identify, analyze and recommend acquisitions and dispositions of
Investments to the Board and complete such transactions on behalf of the Company
and the Operating Partnership in accordance with the direction of the Board;
(iii) structure and negotiate the terms and conditions of transactions pursuant
to which acquisitions and dispositions of Investments will be made; (iv) arrange
for financing and refinancing and make other changes in the asset or capital
structure of, and dispose of, reinvest the proceeds from the sale of, or
otherwise deal with, Investments; (v) enter into leases and service contracts
for Investments and, to the extent necessary, perform all other operational
functions for the maintenance and administration of such Investments;
(vi) actively oversee and manage Investments for purposes of meeting the
Company’s investment objectives; (vii) select Joint Venture partners, structure
corresponding agreements and oversee and monitor these relationships;
(viii) oversee Affiliated and non-Affiliated property managers who perform
services for the Company; (ix) oversee Affiliated and non-Affiliated Persons
with whom the Advisor contracts to perform certain of the services required to
be performed under this Agreement; and (x) manage accounting and other
record-keeping functions for the Company;
(f)    arrange and secure on behalf of the Company and the Operating Partnership
with banks or lenders for Loans to be made to the Company and the Operating
Partnership, but in no event in such a way so that the Advisor shall be acting
as broker-dealer or underwriter; and provided, further, that any fees and costs
payable to third parties incurred by the Advisor in connection with the
foregoing shall be the responsibility of the Company or the Operating
Partnership;
(g)    monitor the operating performance of the Investments and provide periodic
reports with respect thereto to the Board, including comparative information
with respect to such operating performance and budgeted or projected operating
results;
(h)    from time to time, or at any time reasonably requested by the Directors,
make reports to the Directors of its performance of services to the Company and
the Operating Partnership under this Agreement, including reports with respect
to potential conflicts of interest involving the Advisor or any of its
Affiliates;
(i)    calculate, at the end of each Business Day, the Class A NAV, Class A Unit
NAV, Class D NAV, Class D Unit NAV, Class A-I NAV, Class A-I Unit NAV, Class M-I
NAV, Class M-I Unit NAV, Class M NAV and Class M Unit NAV as provided in the
Valuation Guidelines, and in connection therewith, obtain appraisals performed
by an Independent Valuation Advisor concerning the value of the Real Properties;


10



--------------------------------------------------------------------------------





(j)    deliver to, or maintain for a period of time in accordance with the
Investment Advisers Act of 1940, as amended and the rules and regulation
promulgated thereunder, on behalf of, the Company copies of all appraisals
obtained in connection with the investments in any Real Property;
(k)    provide the Company and the Operating Partnership with all necessary cash
management services;
(l)    arrange, negotiate, coordinate and manage operations of any Joint Venture
interests held by the Company or the Operating Partnership and conduct all
matters with any Joint Venture partners;
(m)    communicate on the Company’s or the Operating Partnership’s behalf with
the respective holders of any of the Company’s or the Operating Partnership’s
equity or debt securities as required to satisfy the reporting and other
requirements of any governmental bodies or agencies and to maintain effective
relations with such holders, and related thereto provide copy writing, creative
management, project management and print production management;
(n)    evaluate and recommend to the Board hedging strategies and modifications
thereto in effect and cause the Company and the Operating Partnership to engage
in overall hedging strategies consistent with the Company’s status as a REIT and
with the Company’s investment policies approved by the Board;
(o)    advise the Company and the Operating Partnership regarding the
maintenance of their exemptions from the Investment Company Act and monitor
compliance with the requirements for maintaining an exemption from such Act;
(p)    advise the Company regarding the maintenance of the Company’s status as a
REIT and monitor compliance with the various REIT qualification tests and other
rules set out in the Code and the regulations promulgated thereunder;
(q)    take all necessary actions to enable the Company and the Operating
Partnership to make required tax filings and reports, including soliciting
Stockholders for required information to the extent provided by the REIT
provisions of the Code;
(r)    invest or reinvest any money of the Company or the Operating Partnership
(including investing in short-term investments pending investment in long-term
Investments, payment of fees, costs and expenses, or payments of distributions
to the Stockholders and the Unitholders), and advise the Company and the
Operating Partnership as to the Company’s or the Operating Partnership’s
respective capital structure and capital raising;
(s)    investigate, select, and, on behalf of the Company and the Operating
Partnership, engage and conduct business with such Persons as the Advisor deems
necessary to the proper performance of its obligations hereunder, including but
not limited to consultants, accountants, correspondents, lenders, technical
advisors, attorneys, brokers, underwriters, corporate fiduciaries, escrow
agents, depositaries, custodians, agents for collection, insurers, insurance
agents, banks, builders, developers, property owners, real estate management
companies, real estate operating companies, securities investment advisors,
mortgagors, and any and all agents for any of the foregoing, including
Affiliates of the Advisor, and Persons acting in any other capacity deemed by
the Advisor necessary or desirable for the performance of any of the foregoing
services, including, but not limited to, entering into contracts in the name of
the Company and the Operating Partnership with any of the foregoing;


11



--------------------------------------------------------------------------------





(t)    cause the Company and the Operating Partnership to retain qualified
accountants and legal counsel, as applicable, to assist in developing
appropriate accounting procedures, compliance procedures and testing systems
with respect to financial reporting obligations and compliance with the REIT
provisions of the Code and to conduct compliance reviews thereto, as required;
(u)    cause the Company and the Operating Partnership to qualify to do business
in all applicable jurisdictions and to obtain and maintain all appropriate
licenses;
(v)    assist the Company in maintaining the registration of the Shares under
federal and state securities laws with respect to any Public Offering and
complying with all federal, state and local regulatory requirements applicable
to the Company with respect to such Offering and the Company’s business
activities (including the Sarbanes-Oxley Act of 2002, as amended), including,
with respect to any Public Offering, preparing or causing to be prepared all
supplements to the Prospectus, post-effective amendments to the registration
statement and financial statements required under applicable regulations and
contractual undertakings and all reports and documents, if any, required under
the Securities Act and the Securities Exchange Act of 1934, as amended;
(w)    assist the Company in complying with all federal, state and local
regulatory requirements applicable to the Company and its subsidiaries in
respect of any private placements of any securities, including but not limited
to Delaware statutory trust beneficial interests in DST Properties, including
preparing or causing to be prepared private placement memoranda and all
supplements thereto; provided, however, that in all private placement memoranda,
supplements thereto and any other offering materials, the statements therein
shall be made by solely the Company or the applicable subsidiary of the Company
and not by the Advisor or any of its other Affiliates;
(x)    take all necessary actions to enable the Company and Operating
Partnership to make required tax filings and reports, including soliciting
Stockholders for required information to the extent provided by the REIT
provisions of the Code;
(y)    handle and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company and the Operating Partnership may be involved or to which the
Company and the Operating Partnership may be subject, arising out of the
Company’s or the Operating Partnership’s day-to-day operations, subject to such
limitations or parameters as may be imposed from time to time by the Board;
(z)    use commercially reasonable efforts to cause expenses incurred by or on
behalf of the Company and the Operating Partnership to be reasonable or
customary and within any budgeted parameters or expense guidelines set by the
Board from time to time;
(aa)    supervise one or more Independent Valuation Advisors and, if and when
necessary, recommend to the Board its replacement;
(bb)    in connection with any Offering, assist the Dealer Manager
administratively with the selection process, implementation and training of
Participating Broker-Dealers and facilitate the ongoing due diligence review of
the Company and the Offering conducted by Participating Broker-Dealers;
(cc)    establish and manage ongoing operational and administrative processes
for the Company, including engaging and negotiating contract terms with and
supervising the performance by vendors of transfer agent services, call center
and investor relations services, distribution payment processing,


12



--------------------------------------------------------------------------------





Stockholder and Unitholder tax reporting, proxy voting, information technology
requirements and reporting to Participating Broker-Dealers;
(dd)    develop marketing materials for the Company;
(ee)    assist in permissible public relations activities relating to the
Company, including but not limited to the (i) development and administration of
press releases, (ii) media relations, (iii) media coverage and by-lined
articles, and (iv) subject to principal approval of the Dealer Manager and
regulatory approvals, if required, the development and maintenance of a Company
website to provide access for investors to financial reporting, financial
advisor access to sales materials, and general information relating to the
Company, such as filings with the Securities and Exchange Commission and
informational presentations;
(ff)    assist in the administration of the Company’s distribution reinvestment
plan, Share transfers, Share redemptions and all exception requests;
(gg)    arrange for the provision of data and customary information resources to
interested parties such as custodians, trust departments, third-party reporting
services and registered investment advisor platforms;
(hh)    provide and administer all back office administrative services that may
be required for the day-to-day operations of the Company;
(ii)    perform such other services as may be required from time to time for the
management and other activities relating to the Company’s and the Operating
Partnership’s respective business and assets as the Board shall reasonably
request or the Advisor shall deem appropriate under the particular
circumstances; and
(jj)    use commercially reasonable efforts to cause the Company and the
Operating Partnership to comply with all applicable laws.
4.
AUTHORITY OF ADVISOR.

(a)    Pursuant to the terms of this Agreement (including the restrictions
included in this Section 4 and in Section 8), and subject to the continuing and
exclusive authority of the Board over the management of the Company, the Board
(by virtue of its approval of this Agreement and authorization of the execution
hereof by the officers of the Company) hereby delegates to the Advisor the
authority to take, or cause to be taken, any and all actions and to execute and
deliver any and all agreements, certificates, assignments, instruments or other
documents and to do any and all things that, in the judgment of the Advisor, may
be necessary or advisable in connection with the Advisor’s duties described in
Section 3, including the making of any Investment that fits within the Company’s
investment objectives, strategy and guidelines, policies and limitations as
described in the Prospectus or Private Placement Memorandum and within the
discretionary limits and authority as granted to the Advisor from time to time
by the Board.
(b)    Notwithstanding the foregoing, any investment in an Investment that does
not fit within the Investment Guidelines will require the prior approval of the
Board or any duly authorized committee of the Board, as the case may be.
(c)    If a transaction requires approval by the Directors, the Advisor will
deliver to the Directors all documents and other information required by them to
properly evaluate the proposed transaction.


13



--------------------------------------------------------------------------------





(d)    The prior approval of a majority of the Independent Directors not
otherwise interested in the transaction and a majority of the Directors not
otherwise interested in the transaction will be required for each transaction to
which the Advisor or its Affiliates is a party.
(e)    The Board may, at any time upon the giving of notice to the Advisor,
amend the Investment Guidelines or modify or revoke the authority set forth in
this Section 4; provided, however, that such modification or revocation shall be
effective upon receipt by the Advisor and shall not be applicable to investment
transactions to which the Advisor has committed the Company or the Operating
Partnership prior to the date of receipt by the Advisor of such notification.
5.
SUB-ADVISORS.

The Advisor is hereby authorized to enter into one or more sub-advisory
agreements with other investment advisors, including any Affiliate of the
Advisor (each, a “Sub-Advisor”), pursuant to which the Advisor may obtain the
services of the Sub-Advisor(s) to assist the Advisor in fulfilling any of its
responsibilities set forth under Sections 3(e) and 3(g) hereunder, subject to
the oversight of the Advisor and the Board.
(a)    The Advisor and not the Company or Operating Partnership shall be
responsible for any compensation payable to any Sub-Advisor. Notwithstanding the
foregoing, the Company shall reimburse the Advisor for any expenses properly
incurred by the Sub-Advisor, to the extent such expenses would be reimbursable
if incurred by the Advisor pursuant to the terms of Section 11 hereof, in order
for the Advisor to timely reimburse the Sub-Advisor for such out-of-pocket
costs.
(b)    Any sub-advisory agreement entered into by the Advisor shall be in
accordance with the requirements of the Articles of Incorporation and other
applicable federal and state law.
6.
BANK ACCOUNTS.

The Advisor may establish and maintain one or more bank accounts in the name of
the Company and the Operating Partnership and may collect and deposit into any
such account or accounts, and disburse from any such account or accounts, any
money on behalf of the Company or the Operating Partnership, under such terms
and conditions as the Directors may approve, provided that no funds shall be
commingled with the funds of the Advisor; and the Advisor shall from time to
time render appropriate accountings of such collections and payments to the
Directors and to the auditors of the Company, as applicable.
7.
RECORDS; ACCESS.

The Advisor shall maintain appropriate records of all its activities hereunder
and make such records available for inspection by the Directors and by counsel,
auditors and authorized agents of the Company, at any time or from time to time
during normal business hours. The Advisor shall at all reasonable times have
access to the books and records of the Company and the Operating Partnership.
8.
LIMITATIONS ON ACTIVITIES.

Anything else in this Agreement to the contrary notwithstanding, the Advisor
shall refrain from taking any action which, in its sole judgment made in good
faith, would (a) adversely affect the status of the Company as a REIT,
(b) subject the Company or Operating Partnership to regulation under the
Investment


14



--------------------------------------------------------------------------------





Company Act, or (c) violate any law, rule, regulation or statement of policy of
any governmental body or agency having jurisdiction over the Company or its
Shares, or otherwise not be permitted by the Articles of Incorporation or Bylaws
of the Company, except if such action shall be ordered by the Directors, in
which case the Advisor shall notify promptly the Directors of the Advisor’s
judgment of the potential impact of such action and shall refrain from taking
such action until it receives further clarification or instructions from the
Directors. In such event, the Advisor shall have no liability for acting in
accordance with the specific instructions of the Directors so given.
Notwithstanding the foregoing, the Advisor, its directors, officers, employees
and members, and partners, directors, officers, members and stockholders of the
Advisor’s Affiliates shall not be liable to the Company, the Directors,
Stockholders, the Operating Partnership or the Unitholders for any act or
omission by the Advisor, its directors, officers, employees, or members, and
partners, directors, officers, members or stockholders of the Advisor’s
Affiliates taken or omitted to be taken in the performance of their duties under
this Agreement except as provided in Section 21 of this Agreement.
9.
RELATIONSHIP WITH DIRECTORS.

Subject to Section 8 of this Agreement and to restrictions advisable with
respect to the qualification of the Company as a REIT, directors, managers,
officers and employees of the Advisor or an Affiliate of the Advisor or any
corporate parent of an Affiliate, may serve as a Director or officer of the
Company, except that no director, officer or employee of the Advisor or its
Affiliates who also is a Director or officer of the Company shall receive any
compensation from the Company for serving as a Director or officer other than
(a) reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors or (b) as otherwise approved by the Board,
including a majority of the Independent Directors, and no such Director shall be
deemed an Independent Director for purposes of satisfying the Director
independence requirement set forth in the Articles of Incorporation. For so long
as this Agreement is in effect, the Advisor shall have the right to nominate,
subject to the approval of such nomination by the Board, three Affiliated
Directors to the slate of Directors to be voted on by the Stockholders at the
Company’s annual meeting of Stockholders; provided, however, that such number of
director nominees shall be reduced as necessary by a number that will result in
a majority of the Directors being Independent Directors. Furthermore, the Board
shall consult with the Advisor in connection with (i) its selection of each
Independent Director for nomination to the slate of Directors to be voted on at
the annual meeting of Stockholders, and (ii) filling any vacancies created by
the removal, resignation, retirement or death of any Director.
10.
ADVISORY FEE.

(a)
The Advisor is not entitled to acquisition, disposition or financing fees.

(b)    The Advisor shall receive the Advisory Fee as compensation for services
rendered hereunder.
(c)    The Operating Partnership shall pay the Advisor an Advisory Fee comprised
of two components: (1) a fixed component in an amount equal to 1/365th of 1.25%
of Operating Partnership NAV for each day (the “OP Fixed Component”); and (2) a
performance component (the “OP Performance Component”) that is paid annually and
calculated based on the OP Annual Total Return allocable to each class of Units.
The Company shall also pay the Advisor an Advisory Fee comprised of two
components: (1) a fixed component in an amount equal to 1/365th of 1.25% of
Company Separate NAV for each day (the “Company Fixed Component” and
collectively with the OP Fixed Component, the “Fixed Component”); and (2) a
performance component (the “Company Performance Component” and collectively with
the OP Performance Component, the “Performance Component”) that is paid annually
and calculated based on the Company Separate Annual Total Return allocable to
each class of Shares.


15



--------------------------------------------------------------------------------





(d)    The OP Performance Component will not be paid with respect to the Class A
Units, the Class D Units, Class A-I Units, the Class M-I Units or the Class M
Units, each of which is evaluated independently when calculating the OP
Performance Component, for any calendar year in which the OP Annual Total Return
allocable to the applicable class expressed as a percentage is less than or
equal to 7.0% (the “Priority Return Percentage”). For each class of Units, the
dollar amount of the OP Performance Component will equal 10.0% of the difference
between (i) the OP Annual Total Return allocable to Class A Units, Class D
Units, Class A-I Units, Class M-I Units or Class M Units, as applicable, and
(ii) the amount required to provide Class A Unitholders, Class D Unitholders,
Class A-I Unitholders, Class M-I Unitholders or Class M Unitholders, as
applicable, an OP Annual Total Return equal to the Priority Return Percentage.
In the event the Class A Unit NAV per Class A Unit, Class D Unit NAV per Class D
Unit, Class A-I Unit NAV per Class A-I Unit, Class M-I Unit NAV per Class M-I
Unit or Class M Unit NAV per Class M Unit decreases below $10.00 on any day
during the measurement period, subject to adjustment pursuant to any
Distribution, Unit split, recapitalization, or other similar change in the
capital structure of the Operating Partnership (or Company, to the extent such
change also affects the Unitholders), any subsequent increase in such NAV per
Unit to $10.00 (or such other adjusted number) shall not be included in the
calculation of the OP Performance Component with respect to that class. If the
OP Performance Component is payable with respect to Class A Units, Class D
Units, Class A-I Units, Class M-I Units or Class M Units pursuant to this
Section 10(d), the Advisor will be entitled to such payment even in the event
that the OP Annual Total Return to Class A Unitholders, Class D Unitholders,
Class A-I Unitholders, Class M-I Unitholders or Class M Unitholders, as
applicable (or any particular Unitholder), expressed as a percentage on a
cumulative basis over any longer or shorter period has been less than the
Priority Return Percentage. The Advisor shall not be obligated to return any
portion of any Advisory Fee paid based on the Operating Partnership’s subsequent
performance. The OP Performance Component may be earned in a given period for
one or more of the Operating Partnership’s classes of Units.
(e)    The Company Performance Component will not be paid with respect to the
Class A Shares, the Class D Shares, Class A-I Shares, the Class M-I Shares or
the Class M Shares, each of which is evaluated independently when calculating
the Company Performance Component, for any calendar year in which the Company
Separate Annual Total Return allocable to the applicable class expressed as a
percentage is less than or equal to the Priority Return Percentage. For each
class of Shares, the dollar amount of the Company Performance Component will
equal 10.0% of the difference between (i) the Company Separate Annual Total
Return allocable to Class A Shares, Class D Shares, Class A-I Shares, Class M-I
Shares or Class M Shares, as applicable, and (ii) the amount required to provide
Class A Stockholders, Class D Stockholders, Class A-I Stockholders, Class M-I
Stockholders or Class M Stockholders, as applicable, a Company Separate Annual
Total Return equal to the Priority Return Percentage. In the event the Class A
Share NAV per Class A Share, Class D Share NAV per Class D Share, Class A-I
Share NAV per Class A-I Share, Class M-I Share NAV per Class M-I Share or Class
M Share NAV per Class M Share decreases below $10.00 on any day during the
measurement period, subject to adjustment pursuant to any stock dividend, stock
split, recapitalization, or other similar change in the capital structure of the
Company, any subsequent increase in such NAV per Share to $10.00 (or such other
adjusted number) shall not be included in the calculation of the Company
Performance Component with respect to that class. If the Company Performance
Component is payable with respect to Class A Shares, Class D Shares, Class A-I
Shares, Class M-I Shares or Class M Shares pursuant to this Section 10(e), the
Advisor will be entitled to such payment even in the event that the Company
Separate Annual Total Return to Class A Stockholders, Class D Stockholders,
Class A-I Stockholders, Class M-I Stockholders or Class M Stockholders, as
applicable (or any particular Stockholder), expressed as a percentage on a
cumulative basis over any longer or shorter period has been less than the
Priority Return Percentage. The Advisor shall not be obligated to return any
portion of any Advisory Fee paid based on the Company’s subsequent performance.
The Company Performance Component may be earned in a given period for one or
more of the Company’s classes of Shares.


16



--------------------------------------------------------------------------------





(f)    The Advisor shall, on a daily basis, (i) accrue a liability reserve
account equal to the amount due for both the Fixed Component and the Performance
Component, such accrual to be reflected in the NAV per Unit and NAV per Share
calculations for such day; and (ii) calculate the OP Annual Total Return
allocable to each class of Units and the Company Separate Annual Total Return
allocable to each class of Shares, in each case prorated as of the end of such
day, and, based on such calculation, adjust the balance of liability reserve
accrual to reflect the estimated amount due on account of the Performance
Component.
(g)    The Advisory Fee will accrue daily and is payable in cash. The Fixed
Component is payable monthly in arrears (after the close of business and NAV
calculations for the last Business Day for such month). The Performance
Component is payable promptly after the audited financial statements for each
calendar year become available, provided that if this Agreement or its term
expires without renewal prior to December 31 of any calendar year, then the
prorated Performance Component for such partial year shall be payable promptly
after the Company files (i) its unaudited financial statements on Form 10-Q for
the calendar quarter that includes the Termination Date, or (ii) in the case of
a Termination Date that occurs during the fourth calendar quarter of a calendar
year, its audited financial statements on Form 10-K for the year ended that
includes the Termination Date. The Performance Component shall be payable for
each calendar year in which this Agreement is in effect, even if the Agreement
is in effect for less than a full calendar year. In the event this Agreement is
terminated or its term expires without renewal, the Advisory Fee will be
calculated and due and payable after the calculation of the Operating
Partnership’s and Company’s NAV on the Termination Date. If the Advisory Fee is
payable with respect to any partial calendar month or calendar year, the Fixed
Component will be prorated based on the number of days elapsed during any
partial calendar month and the Performance Component will be prorated based on
the number of days elapsed during, and OP Annual Total Return or Company
Separate Annual Total Return (as applicable) achieved, for the period of such
partial calendar year.
(h)    In the event the Company or the Operating Partnership commences a
liquidation of its Investments during any calendar year, the Advisor shall be
paid the fixed component of the Advisory Fee from the proceeds of the
liquidation and the performance component of the Advisory Fee will be calculated
at the end of the liquidation period prior to the distribution of the
liquidation proceeds to the Stockholders or Unitholders, as the case may be.
11.
EXPENSES.

(a)    As required by the NASAA REIT Guidelines, the cumulative Selling
Commissions, Dealer Manager Fees and Organizational and Offering Expenses paid
by the Company attributable to any Public Offering will not exceed 15.0% of
Gross Proceeds from the sale of Shares in the Primary Offering of such Public
Offering.
(b)    In addition to the compensation paid to the Advisor pursuant to
Section 10 hereof, the Company shall pay directly or reimburse the Advisor for
all of the expenses paid or incurred by the Advisor in connection with the
services it provides to the Company pursuant to this Agreement, and the
Operating Partnership shall pay directly or reimburse the Advisor for all of the
expenses paid or incurred by the Advisor in connection with the services it
provides to the Operating Partnership pursuant to this Agreement. The Advisor
shall determine in its reasonable discretion whether expenses reimbursable to
the Advisor pursuant to this Section 11 have been incurred in connection with
the services the Advisor provides to the Company or the services the Advisor
provides to the Operating Partnership. The expenses that shall be paid directly
or reimbursed by the Company or the Operating Partnership shall include, but
shall not be limited to:


17



--------------------------------------------------------------------------------





(i)    Organizational and Offering Expenses; provided that within 60 days after
the end of the month in which a Public Offering terminates, the Advisor shall
reimburse the Company to the extent the Organizational and Offering Expenses,
Selling Commissions and Dealer Manager Fees borne by the Company attributable to
such Public Offering exceed 15.0% of the Gross Proceeds raised in the completed
Public Offering;
(ii)    DST Organizational and Offering Expenses paid or incurred by the Advisor
or any of its Affiliates, except to the extent the Advisor or its Affiliates
have agreed to receive a fee in lieu of reimbursement of such expenses;
(iii)    Acquisition Expenses incurred in connection with the selection and
acquisition of Investments, including such expenses incurred related to assets
pursued or considered but not ultimately acquired by the Company or the
Operating Partnership, subject to limitations set forth in the Articles of
Incorporation;
(iv)    the actual cost of goods and services used by the Company and obtained
from entities not affiliated with the Advisor;
(v)    interest and other costs for borrowed money, including discounts, points
and other similar fees;
(vi)    taxes and assessments on income of the Company or Investments, taxes as
an expense of doing business and any other taxes otherwise imposed on the
Company and its business, assets or income;
(vii)    costs associated with insurance required in connection with the
business of the Company or by the Board;
(viii)    expenses of managing, improving, developing, operating and selling
Investments, whether payable to an Affiliate of the Company or a non-affiliated
Person;
(ix)    all expenses in connection with payments to the Directors for attending
meetings of the Board and Stockholders;
(x)    expenses connected with payments of Distributions in cash or otherwise
made or caused to be made by the Company to the Stockholders or by the Operating
Partnership to the Unitholders;
(xi)    expenses of organizing, redomesticating, merging, liquidating or
dissolving the Company or of amending the Articles of Incorporation or the
Bylaws;
(xii)    expenses incurred in connection with the formation, organization and
continuation of any corporation, partnership, joint venture or other entity
through which the Company’s investments are made or in which any such entity
invests;
(xiii)    expenses of providing services for and maintaining communications with
Stockholders, including the cost of updating offering materials and the
preparation, printing, and mailing annual reports and other Stockholder reports,
proxy statements and other reports required by governmental entities;


18



--------------------------------------------------------------------------------





(xiv)    expenses of all litigation or regulatory proceedings or investigations
instituted or threatened against the Company;
(xv)    administrative service expenses, including but not limited to personnel
and related employment costs incurred by the Advisor or its Affiliates in
performing the services described in Section 3 hereof, including but not limited
to reasonable salaries, bonuses and wages, benefits and overhead of all
individuals whose primary job function relates to the Company’s business,
provided that no reimbursement shall be made for costs of such employees of the
Advisor or its Affiliates to the extent that such employees perform services for
which the Advisor receives a separate fee and provided further that in the event
that personnel costs are reimbursed for individuals who serve as executive
officers of the Company, the Advisor shall cause the Company to include
disclosures of the amount of such costs in its next quarterly or annual report
filed with the Securities and Exchange Commission;
(xvi)    audit, accounting and legal fees and other fees or expenses for
professional services relating to the operations of the Company;
(xvii)    fees or expenses of third parties for services provided to the
Company, including, but not limited to, the services of third party property
managers, leasing or brokerage agents, project managers, real estate and
mortgage brokers, and architectural, engineering or other consultants or third
party service providers engaged by the Advisor to assist it in performing its
duties and responsibilities set forth under Section 3 hereof (except for any
compensation payable to any Sub-Advisor pursuant to Section 5 hereof); and
(xviii)    all such fees incurred at the request, or on behalf of, the Board,
the Independent Directors or any committee of the Board.
(c)    Expenses incurred by the Advisor on behalf of the Company or the
Operating Partnership and payable pursuant to this Section 11 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall during each
quarter (i) prepare a statement for each of the Company and the Operating
Partnership documenting (A) the expenses of the Company or the Operating
Partnership, as the case may be, and (B) the calculation of the Advisory Fee
payable by the Company or the Operating Partnership, as the case may be, and
(ii) deliver such statements to the Company and Operating Partnership
respectively within forty-five (45) days after the end of each quarter.
(d)    Organizational and Offering Expenses incurred by the Advisor with respect
to a Public Offering prior to the effective date of the Registration Statement
relating to such Public Offering shall be reimbursed by the Company to the
Advisor over a period of 36 months following the date such Registration
Statement is declared effective by the Securities and Exchange Commission.
12.
OTHER SERVICES.

Should the Board request that the Advisor or any director, officer or employee
thereof render services for the Company and the Operating Partnership other than
set forth in Section 3, such services shall be separately compensated at such
rates and in such amounts as are agreed by the Advisor and the Independent
Directors, subject to the limitations contained in the Articles of
Incorporation, and shall not be deemed to be services pursuant to the terms of
this Agreement.


19



--------------------------------------------------------------------------------





13.
REIMBURSEMENT TO THE ADVISOR.

The Company shall not reimburse the Advisor at the end of any fiscal quarter for
Total Operating Expenses that in the four consecutive fiscal quarters then ended
(the “Expense Year”) exceeded (the “Excess Amount”) the greater of 2.0% of
Average Invested Assets or 25.0% of Net Income (the “2%/25% Guidelines”) for
such 12-month period unless the Independent Directors determine that such excess
was justified, based on unusual and nonrecurring factors that the Independent
Directors deem sufficient. If the Independent Directors do not approve such
excess as being so justified, any Excess Amount paid to the Advisor during a
fiscal quarter shall be repaid to the Company. If the Independent Directors
determine such excess was justified, then, within sixty (60) days after the end
of any fiscal quarter of the Company for which total reimbursed Total Operating
Expenses for the Expense Year exceed the 2%/25% Guidelines, the Advisor, at the
direction of the Independent Directors, shall cause such fact to be disclosed to
the Stockholders in writing (or the Company shall disclose such fact to the
Stockholders in the next quarterly report of the Company or by filing a Current
Report on Form 8-K with the Securities and Exchange Commission within sixty
(60) days of such quarter end), together with an explanation of the factors the
Independent Directors considered in determining that such excess were justified.
The Company will ensure that such determination will be reflected in the minutes
of the meetings of the Board. All figures used in the foregoing computations
shall be determined in accordance with GAAP applied on a consistent basis.
14.
OTHER ACTIVITIES OF THE ADVISOR

(a)    Relationship. Nothing herein contained shall prevent the Advisor or any
of its Affiliates from engaging in or earning fees from other activities,
including, without limitation, the rendering of advice to other Persons
(including other REITs) and the management of other programs advised, sponsored
or organized by the Advisor or its Affiliates; nor shall this Agreement limit or
restrict the right of any director, officer, member, partner, employee, or
stockholder of the Advisor or its Affiliates to engage in or earn fees from any
other business or to render services of any kind to any other partnership,
corporation, firm, individual, trust or association and earn fees for rendering
such services. The Advisor may, with respect to any investment in which the
Company is a participant, also render advice and service to each and every other
participant therein, and earn fees for rendering such advice and service.
Specifically, it is contemplated that the Company may enter into joint ventures
or other similar co-investment arrangements with certain Persons, and pursuant
to the agreements governing such joint ventures or arrangements, the Advisor may
be engaged to provide advice and service to such Persons, in which case the
Advisor will earn fees for rendering such advice and service.
(b)    Time Commitment. The Advisor shall, and shall cause its Affiliates and
their respective employees, officers and agents to, devote to the Company and
the Operating Partnership such time as shall be reasonably necessary to conduct
the business and affairs of the Company and the Operating Partnership in an
appropriate manner consistent with the terms of this Agreement. Each of the
Company and the Operating Partnership acknowledges that the Advisor and its
Affiliates and their respective employees, officers and agents may also engage
in activities unrelated to the Company and the Operating Partnership and may
provide services to Persons other than the Company or the Operating Partnership
or any of their respective Affiliates.
(c)    Investment Opportunities. New investments shall be made by the Operating
Partnership, not the Company, unless the Operating Partnership declines such
investment opportunity. The Advisor shall use its commercially reasonable
efforts to present to the Operating Partnership a number of potential investment
opportunities appropriate for the portfolio of the Operating Partnership
consistent with the


20



--------------------------------------------------------------------------------





investment policies and objectives of the Company, but neither the Advisor nor
any Affiliate of the Advisor shall be obligated generally to present any
particular investment opportunity to the Company or Operating Partnership even
if the opportunity is of a character that, if presented to the Company or
Operating Partnership, could be taken by the Company or Operating Partnership.
In the event an investment opportunity is located, the allocation procedure set
forth in the Prospectus shall govern the allocation of the opportunity among the
Operating Partnership (and, indirectly, the Company), on the one hand, and other
clients of the Advisor, on the other hand; provided any changes to the procedure
shall be presented in advance and approved by the Board, including a majority of
the Independent Directors.
15.
RELATIONSHIP OF THE PARTIES.

The Company and the Operating Partnership, on the one hand, and the Advisor on
the other, are not partners or joint venturers with each other, and nothing in
this Agreement shall be construed to make them such partners or joint venturers
or impose any liability as such on either of them.
16.
TERM OF AGREEMENT.

This Agreement shall continue in force through June 5, 2020, subject to an
unlimited number of successive one-year renewals upon mutual consent of the
parties. It is the duty of the Directors to evaluate the performance of the
Advisor annually before renewing the Agreement, and each such renewal shall be
for a term of no more than one year.
17.
TERMINATION BY THE PARTIES.

This Agreement may be terminated (i)immediately by the Company or the Operating
Partnership for Cause or upon the bankruptcy of the Advisor or upon a material
breach of this Agreement by the Advisor; provided, that such material breach is
not capable of being cured or has not been cured within sixty (60) days after
the giving of notice thereof by the Company to the Advisor; (ii) upon sixty
(60) days’ written notice without Cause or penalty by a majority vote of the
Independent Directors; or (iii) upon sixty (60) days’ written notice by the
Advisor. The provisions of Sections 19 through 22 survive termination of this
Agreement.
18.
ASSIGNMENT TO AN AFFILIATE.

This Agreement may be assigned by the Advisor to an Affiliate with the prior
written consent of the Company or the Operating Partnership, it being agreed
that such consent shall not unreasonably be withheld or delayed by the Company
or the Operating Partnership. The Advisor may assign any rights to receive fees
or other payments under this Agreement to any Person without obtaining the
consent of the Company or the Operating Partnership. This Agreement shall not be
assigned by the Company or the Operating Partnership without the consent of the
Advisor, except in the case of an assignment by the Company or the Operating
Partnership to a corporation, limited partnership or other organization which is
a successor to all of the assets, rights and obligations of the Company or the
Operating Partnership, in which case such successor organization shall be bound
hereunder and by the terms of said assignment in the same manner as the Company
and the Operating Partnership are bound by this Agreement.
19.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION.

(a)    After the Termination Date, the Advisor shall not be entitled to
compensation for further services hereunder except it shall be entitled to
receive from the Company and the Operating Partnership


21



--------------------------------------------------------------------------------





within thirty (30) days after the effective date of such termination all unpaid
reimbursements of expenses and all earned but unpaid fees payable to the Advisor
prior to termination of this Agreement, subject to the 2%/25% Guidelines to the
extent applicable.
(b)
The Advisor shall promptly upon termination:

(i)    pay over to the Company and the Operating Partnership all money collected
and held for the account of the Company and the Operating Partnership pursuant
to this Agreement, after deducting any accrued compensation and reimbursement
for its expenses to which it is then entitled;
(ii)    deliver to the Board a full accounting, including a statement showing
all payments collected by it and a statement of all money held by it, covering
the period following the date of the last accounting furnished to the Board;
(iii)    deliver to the Board all assets, including all Investments, and
documents of the Company and the Operating Partnership then in the custody of
the Advisor; and
(iv)    cooperate with the Company and the Operating Partnership to provide an
orderly management transition.
20.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP.

The Company and the Operating Partnership shall indemnify and hold harmless the
Advisor and its Affiliates, including their respective officers, directors,
partners and employees (the “Indemnitees,” and each an “Indemnitee”), from all
liability, claims, damages or losses arising in the performance of their duties
hereunder, and related expenses, including reasonable attorneys’ fees, to the
extent such liability, claims, damages or losses and related expenses are not
fully reimbursed by insurance, and to the extent that such indemnification would
not be inconsistent with the laws of the State of Maryland, the Articles of
Incorporation or the provisions of Section II.G of the NASAA REIT Guidelines.
21.
INDEMNIFICATION BY ADVISOR.

The Advisor shall indemnify and hold harmless the Company and the Operating
Partnership from contract or other liability, claims, damages, taxes or losses
and related expenses including attorneys’ fees, to the extent that such
liability, claims, damages, taxes or losses and related expenses are not fully
reimbursed by insurance and are incurred by reason of the Advisor’s bad faith,
fraud, willful misconduct, gross negligence or reckless disregard of its duties;
provided, however, that the Advisor shall not be held responsible for any action
of the Board in following or declining to follow any advice or recommendation
given by the Advisor.
22.
NON-SOLICITATION.

During the period commencing on the Effective Date and ending one year following
the Termination Date, the Company and the Operating Partnership shall not,
without the Advisor’s prior written consent, directly or indirectly, (i) solicit
or encourage any person to leave the employment or other service of the Advisor
or its Affiliates, or (ii) hire, on behalf of the Company or the Operating
Partnership or any other person or entity, any person who has left the
employment within the one year period following the termination of that person’s
employment the Advisor or its Affiliates. During the period commencing on the
date hereof through and ending one year following the Termination Date, the
Company and the Operating Partnership


22



--------------------------------------------------------------------------------





will not, whether for their own account or for the account of any other Person,
intentionally interfere with the relationship of the Advisor or its Affiliates
with, or endeavor to entice away from the Advisor or its Affiliates, any person
who during the term of the Agreement is, or during the preceding one-year
period, was a tenant, co-investor, co-developer, joint venturer or other
customer of the Advisor or its Affiliates.
23.
MISCELLANEOUS.

(a)    Notices. Any notice, report or other communication required or permitted
to be given hereunder shall be in writing unless some other method of giving
such notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand, by courier or overnight carrier or by
registered or certified mail to the addresses set forth herein:


23



--------------------------------------------------------------------------------





 
 
 
To the Company:
Jones Lang LaSalle Income Property Trust, Inc.  
333 West Wacker Drive, Suite 2300
Chicago, Illinois 60606
Attention: Chief Executive Officer


 
with a simultaneous copy to:


Alston & Bird LLP
1201 W. Peachtree St.
Atlanta, Georgia 30309
Attention: Rosemarie A. Thurston


To the Operating Partnership:
JLLIPT Holdings LP 
333 West Wacker Drive, Suite 2300
Chicago, Illinois 60606
Attention: General Counsel


 
with a simultaneous copy to:


Alston & Bird LLP
1201 W. Peachtree St.
Atlanta, Georgia 30309
Attention: Rosemarie A. Thurston


To the Advisor:
LaSalle Investment Management, Inc.  
333 West Wacker Drive, Suite 2300
Chicago, Illinois 60606
Attention: Chief Executive Officer


with a simultaneous copy to:


LaSalle Investment Management, Inc.  
333 West Wacker Drive, Suite 2300
Chicago, Illinois 60606
Attention: General Counsel



Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 23.
(b)    Modification. This Agreement shall not be changed, modified, terminated,
or discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.
(c)    Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part.


24



--------------------------------------------------------------------------------





(d)    Governing Law; Exclusive Jurisdiction; Jury Trial. The provisions of this
Agreement shall be construed and interpreted in accordance with the laws of the
State of Maryland without regard to the conflicts-of-law principles that would
require the application of any other law. The parties hereby irrevocably submit
to the exclusive jurisdiction of the courts of the State of Illinois and the
Federal courts of the United States of America located in Chicago, Illinois for
purposes of any suit, action or other proceeding arising from this Agreement,
and hereby waive, and agree not to assert, as a defense in any action, suit or
proceeding for the interpretation or enforcement hereof or thereof, that it is
not subject thereto or that such action, suit or proceeding may not be brought
or is not maintainable in such courts or that the venue thereof may not be
appropriate or that this Agreement or any such document may not be enforced in
or by such courts. Each of the parties hereby consent to and grant any such
court jurisdiction over the person of such parties and over the subject matter
of any such dispute. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY
WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM
ARISING OUT OF OR RELATING TO THIS AGREEMENT.
(e)    Entire Agreement. This Agreement contains the entire agreement and
understanding among the parties hereto with respect to the subject matter
hereof, and supersedes and replaces all prior and contemporaneous agreements,
understandings, inducements and conditions, express or implied, oral or written,
of any nature whatsoever with respect to the subject matter hereof, including
the Third Amended and Restated Advisory Agreement. The express terms hereof
control and supersede any course of performance or usage of the trade
inconsistent with any of the terms hereof.
(f)    Indulgences, Not Waivers. Neither the failure nor any delay on the part
of a party to exercise any right, remedy, power or privilege under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, remedy, power or privilege preclude any other or further
exercise of the same or of any other right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of such right, remedy, power or privilege
with respect to any other occurrence. No waiver shall be effective unless it is
in writing and is signed by the party asserted to have granted such waiver.
(g)    Gender. Words used herein regardless of the number and gender
specifically used, shall be deemed and construed to include any other number,
singular or plural, and any other gender, masculine, feminine or neuter, as the
context requires.
(h)    Titles Not to Affect Interpretation. The titles of Sections and
Subsections contained in this Agreement are for convenience only, and they
neither form a part of this Agreement nor are they to be used in the
construction or interpretation hereof.
(i)    Execution in Counterparts. This Agreement may be executed in any number
of counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
[Signatures on following page.]


25



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Fourth Amended and
Restated Advisory Agreement as of the date and year first above written.
Jones Lang LaSalle Income Property Trust, Inc.


By: /s/ C. Allan Swaringen        
C. Allan Swaringen    
President and Chief Executive Officer


JLLIPT Holdings LP
By: JLLIPT Holdings GP, LLC, its General Partner
By: Jones Lang LaSalle Income Property Trust, Inc., its sole Member and Manager


By: /s/ C. Allan Swaringen        
C. Allan Swaringen    
President and Chief Executive Officer


LaSalle Investment Management, Inc.


By:/s/ Jason B. Kern        
Jason B. Kern 
                President and Chief Executive Officer




26

